Title: To George Washington from the Magistrates and Selectmen of Norwalk, Connecticut, 19 October 1778
From: Magistrates and Selectmen of Norwalk, Connecticut
To: Washington, George


          
            May it please your Excellency,
            Norwalk [Conn.] 19th October 1778
          
          We have to acknowledge your Excellency’s Favour of the 15th Instant, and esteem it a signal Favour that the Supreme command of the Continental Army is committed to a Gentleman of your Excellency’s Ability and Justice; And an Advocate for the support of Civil Authority.
          We are averse to excite any Contention between the Inhabitants and Army, but would gladly cultivate harmony and the most oblidging Treatment; and it is with regret we have accused any of your Army, but the support of Civil Authority we think Essential to the Security of our Lives and property, and should think ourselves deficient in our Trust not to remonstrate against any attempts to subvert Civil Order. Your Excellency’s ready concurrence with our request merits our Sincere gratitude.
          We have sent Mesrs Samuel Gates and James Lockwood in conformity to your Excellencys directions Evidences in Support of the Charge alledged against Capt. Stoddard—should have sent them sooner but could not in our dispersed Situation—their private affairs are such as will not admit thier Absence any Time without great damage to their Interest therefore request your Excellency to dispatch them as soon as may be which we shall esteem a favour. We are Sir your Excellencys most obt and mo[s]t humle Servts
          
            
              Thaddeus BettsSamll Cook Silliman
              }
              Justices of peace
            
            
              Nathll BenedictNehemiah Benedict 
              Jesse Raymond David Comstock Daniel Betts
              }
              Selectmen of the Town of Norwalk
            
          
          
         